DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Regarding claims 13 and 14, these method claims are directly/indirectly depending on
apparatus claim 1. They are indefinite because it’s not clear that the applicant is
claiming an apparatus or a method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0136483 (Hsieh et al hereinafter Hsieh).

Regarding claim 1, Hsieh discloses a microphone component (figs.1, 7 and 8) comprising: a membrane (fig.7, para. 40, diaphragm 250); and a backplate (fig. 7, item 108 ), wherein the membrane comprises a plurality of holes (figs 7 and 8, para. 40, item 150), the holes having diameters smaller than 5 μm (para. 40).  

Regarding claim 2, Hsieh also teaches wherein the diameters are equal or smaller than 2 μm (para. 40).  


Regarding claim 11, Hsieh also shows wherein the microphone component has a single-membrane design (see figs. 1, 6, 7).  

Regarding claim 12, Hsieh also teaches an electronic circuit configured to process an output signal of the microphone component (see fig. 3, para. 29).  

Regarding claim 13, as best understood 112 2nd rejection above, Hsieh also teaches  a method for fabricating the microphone component of claim 1, the method comprising: fabricating the microphone component according to a MEMS technology (para. 6)
.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh.
Regarding claim 3, Hsieh does not explicitly disclose wherein a number of holes in the membrane is at least 100.  However, Hsieh does teach a plurality of holes (figs 7 and 8, para. 40, item 150) and does not limit a number of holes (para 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hsieh that the number of holes in the membrane is at least 100 in order to obtain a specific audio frequency response. 
See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Regarding claim 5, Hsieh does teach wherein the membrane has a support region (see fig. 7, the width of substrate 100), in which the membrane is supported by a substrate (fig. 7, substrate), and wherein a clearance region (the clearance region between substrate 100 and item 200) extending from the support region to a non-specified distance from the support region is free from any holes (see fig. 7).  
Hsieh does not explicitly disclose wherein a clearance region extending from the support region to at least 20 μm from the support region is free from any holes.
Hsieh does not limit to any dimension ( para. 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hsieh that the clearance region extending from the support region to at least 20 μm from the support region is free from any holes for a particular microphone application. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim(s) 4, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh and in view of US 2015/0175404 (Jenkins et al hereinafter Jenkins).

Regarding claim 4, Hsieh does not explicitly disclose wherein a number and the diameters of the holes are adjusted such that a pre-set value of low-frequency roll-off is achieved.
However, this claimed limitation is notorious old and well known. For instance, in the same field of the invention, Jenkins teaches a MEMS microphone including a flexible membrane 101 with a plurality of holes 111, a backplate 104 with holes 112 and changing the size and/or distribution of the holes through the back-plate may have an impact on the acoustic properties of the device, for instance the low-frequency roll-off of a microphone (fig. 1, para. 7 and 123).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Jenkins in Hsieh to adjust a number and the diameters of the holes in order to obtain a low-frequency roll-off of a microphone (Jenkins: para 123).

Regarding claim 8, Hsieh does not explicitly disclose wherein the backplate comprises further holes, wherein the holes in the membrane are positioned within the further holes of the backplate in a view on the backplate. 
However, this claimed limitation is notorious old and well known. For instance, in the same field of the invention, Jenkins teaches a MEMS microphone including a flexible membrane 101 with a plurality of holes 111, a backplate 104 with holes 112  and wherein the holes in the membrane are positioned within the further holes of the backplate in a view on the backplate (see fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Jenkins in Hsieh to modify Hsieh such that wherein the holes in the membrane are positioned within the further holes of the backplate in a view on the backplate in order to obtain a desired frequency response.

Regarding claim 9, Hsieh and Jenkins do not explicitly disclose wherein the further holes in the backplate have larger diameters than the holes in the membrane. However, Jenkins does not limit any size of the hole and the vent provides a flow path having a size that varies with pressure differential across the membrane (para 177).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Jenkins in Hsieh to modify Hsieh such that the further holes in the backplate have larger diameters than the holes in the membrane in order to obtain a desired pressure differential across the membrane (Jenkins: para. 177).

Regarding claim 10, Hsieh and Jenkins do not explicitly disclose wherein a number of the further holes in the backplate is larger than a number of the holes in the membrane.
However, Jenkins does not limit any size of the hole and the vent provides a flow path having a size that varies with pressure differential across the membrane (para 177).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Jenkins in Hsieh to modify Hsieh such that a number of the further holes in the backplate is larger than a number of the holes in the membrane in order to obtain a desired pressure differential across the membrane (Jenkins: para. 177).

Regarding claim 14, as best understood 112 2nd rejection above, this claimed limitation is the same limitation as in claim 4. Therefore, it’s rejected for the same reasons as set forth in claim 4 above.  



Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fails to teach the limitation of claim 6 “wherein the membrane has a central region having a first radius, and wherein a number of holes per surface area in the central region is less than a number of holes per surface area in a region adjoining the central region or wherein the central region is free from any holes “ and the limitations of claim 7 “wherein the holes are positioned within a circular ring region of the membrane, the circular ring region being defined by a first radius and a second radius, and wherein a number of holes per surface area outside the circular ring region is less than a number of holes per surface area within the circular ring region or wherein the regions outside the circular ring region are free from any holes“. Therefore, the prior art teachings are neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699